GREENWOOD, J.
On motion for rehearing, attention is called to chapter 88, General Law's of the Thirty-Fourth Legislature, approved March 22, 1915, page 141, which confers on the county court of Dawson county “original concurrent jurisdiction with the justices’ courts in all civil matters.” Such an act appears to have been upheld as constitutional in Gulf, W. T. & P. Ry. Co. v. Fromme, 98 Tex. 462, 84 S. W. 1054. Under the statuté, the petition did state a cause of action within the jurisdiction of the county court of Dawson county for the recovery of $25.77, and we correct our statement to the contrary.
The right judgment was originally entered, and the motion for rehearing is overruled.